Judge, Sharon Keller,
Court of Appeals

RE: Mandate to reverse, or revise
OH CHHS€ NOlr 2009-l366-C1

Judge, Sharon Keller, 6, . ,2015

My name is Joseph M- Anderson, T.D.C.J. No; being 1631364. I am writting
to you in regards to my-having my case on appeal starting back in.ZOlO to
2013. The Court of Appeals in Amarillo, Texas sent my paper'work to the
Higher Court. Therefore, I am writting to you due to your reply on my behalf
with the mandate to reverse, or revise. Nothing was done except for me'
receiving a notice of Denial.

Your Honor, why didn't they honor the mandate that you sent?
Why wasn't I given a chance to go back to the Court in Waco, TX/"
Mclennan'county?

Your Honor,-I believe as you had realized that it wasn't right on my behalf
to have had no blood test given, even after requesting for one. They had
me blow through the breath~alyzer machine to record my sobriety results
which were lost, or erased as their tape showed nothing against me.

It wasn't fairl nor is it yet fair with me receiving a 30 year sentence and
I have done almost six on it. 7

Your Honor, I would have wrote to you sooner with_these questions, but I have

went through a seperation and she has all_of*my_legal papers.

Thank you for your time and consideration in responding back to me.
Respectfully,

 

Joseph M. Anderson
1631364

RECE|VED |N _ Boyd Unit'

200 S 113
COURT OF CRHVHNAL AppEALS _ Teagu§ljr'l‘exas

. 75860
._JuN 122015

Abe§ Acos€a, CBer!<